Bebgan, P. J. (dissenting in part).
I agree with the disposition now ¡made of Parcels “ B ”, “ C ” and “ D ”, hut I am unable to draw the distinction suggested as to Parcel “A ”, the consequential damage in which is being drastically reduced from $126,173.50, found by the Court of Claims, to $1,496.30 in this court. The land on the north side of the railroad line, comprising the parcels now called “A” and “ B ” was, before the Northway taking, all part of an unbroken and unitary plot of land. No such -sharp differenitation in this kind of unitary plot, between a value of $3,500 an acre on one side of a theoretical line, and $1,300 on the other, seems justified.
"Whether a real estate expert or a court calls this kind of land “industrial” or “residential”, there could be no doubt that the original tract having large plottage unbroken north of the railroad was more valuable before the highway cut across it, than after. It is an almost universal rule that the plottage value of a large tract is higher than the sum of its broken-up units.
Moreover, the possibility of rezoning is only one factor, and a fairly uncertain one, if expert opinion is relied upon in determining the value of real property where changes are occurring in a neighborhood. As we noted in Masten v. State of New York (11 A D 2d 370, 372, affd. 9 N Y 2d 796) and again in Valley Stremn Lawns v. State of New York (9 A D 2d 149, 152) the possibility of rezoning is significant only in its impact on market value which may be affected whether or not the change in zoning actually occurs. The basic rule is that compensation depends on market value and that no single element of value is decisive (Matter of Board of Water Supply of City of N. Y., 277 N. Y. 452).
There can be no doubt that changes of large economic importance have occurred and are occurring in this area in the accommodation of which zoning regulations are usually recast and adapted. In view of all this I consider that the damage to Parcel “ A ” as now found is too low in relation to the determination being made as to the contiguous Parcel “ B ”.
Gibson, Heblihy, Reynolds and Taylob, JJ., concur in Per Curiam opinion; Bebgan, P. J., dissents, in part, in opinion.
Judgment of the Court of Claims modified by finding the total damages to be $744,689.55, with interest from July 1, 1959 to December 31, 1959, and from March 15, 1960 on the sum of $744,639.55, together with costs.